DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicant’s Claims filed on 08/09/2021 regarding claims 1-21 is fully considered. Of the above claims, claim 1 has been canceled; claims 2-21 have been newly added.
Claim Objections
Claims 16 and 20 are objected to because of the following informalities:  
Regarding claim 16, the recitation of “of substrate” (line 2) contains a grammatical error.
Regarding claim 20, the recitation of “ff” (line 2) contains a misspelling.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,084,060 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of US Patent ‘060 contains all the limitations of claims 2-4 of the present application.
Present Application
US Patent 11,084,060
2. A system comprising: 
     one or more magnetic assemblies; and 
     a source to cure a region of a substrate while the substrate is on a path associated with the one or more magnetic assemblies.
3. The system of claim 2, wherein the one or more magnetic assemblies comprise: 
     a first magnetic assembly on a first side of the path, and 
     a second magnetic assembly on a second side of the path.
4. The system of claim 2, wherein the region of the substrate is cured while the substrate is moving on the path.
1. A system comprising: 
     a first magnetic assembly on a first side of a path; 
     a second magnetic assembly on a second side of the path; and 
     a source to cure a sub-region of a substrate while the substrate is moving along the path and while the sub-region is between the first magnetic assembly and the second magnetic assembly, 
     wherein, when curing the sub-region of the substrate, the source is to: 
          move a beam between the first magnetic assembly and the second magnetic assembly.



Claims 5-9, 11 and 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 12, 15-16 and 19 of U.S. Patent No. 10,226,790 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 4, 12, 15-16 and 19 of US Patent ‘790 contains all the limitations of claims 5-9, 11 and 15 of the present application.
Present Application
US Patent 10,226,790
5. A method comprising: 
     moving a substrate along a path that is associated with the one or more magnetic assemblies; and 
     curing a sub-region of the substrate while the substrate is moving along the path.
6. The method of claim 5, wherein the one or more magnetic assemblies comprise: 
     a first magnetic assembly, and 
     a second magnetic assembly.
7. The method of claim 6, wherein curing the sub-region of the substrate comprises: 
     moving a beam between the first magnetic assembly and the second magnetic assembly.
8. The method of claim 6, 
     wherein the first magnetic assembly is on a first side of the path, and 
     wherein the second magnetic assembly is on a second side of the path.
9. The method of claim 5, wherein curing the sub-region of the substrate comprises  
     moving a beam in a direction perpendicular to a movement of the substrate.
11. The method of claim 5, wherein moving the substrate along the path comprises: 
     moving the substrate along a portion of the path, associated with a magnetic field created by the one or more magnetic assemblies, at speeds of 25 feet/minute to 400 feet/minute.
15. The method of claim 5, wherein curing the sub-region of the substrate comprises: 
     curing the sub-region of the substrate using a laser in a manner that forms an insignia, and 
     curing, after curing the sub-region of the substrate using the laser and after forming the insignia, the sub-region of the substrate using a ray of ultra-violet (UV) from a UV lamp.
1. A method comprising: 
     moving a substrate along a path,   
     wherein a first region of the substrate includes a coating of flakes within a binder and at least some of the flakes are alignable when a stationary magnetic field is applied, and 
     wherein the stationary magnetic field is created using at least a first magnetic assembly on a first side of the substrate and a second magnetic assembly on a second side of the substrate; 
     applying the stationary magnetic field so as to orient at least some of the flakes within the coating; and 
     while applying the stationary magnetic field and while the substrate is moving along the path relative to the stationary magnetic field, selectively curing, using a laser, a first sub-region of the first region so as to cure the binder and maintain alignment of flakes within the first sub-region, 
     wherein a beam of the laser is directed at the first sub-region while the first sub-region is located between the first magnetic assembly and the second magnetic assembly.
4. The method of claim 1, further comprising: after selectively curing the first sub-region, curing a second sub-region of the first region, wherein the second sub-region includes at least a portion of flakes outside of the first sub-region.
12. The method of claim 4, wherein the second sub-region is cured using a UV lamp.
15. The method of claim 1, wherein the substrate bends around a magnetic cylinder.
16. A method of forming an image on a substrate comprising: 
     moving the substrate at a speed of at least 25 ft/min and applying a stationary magnetic field to align at least two of a plurality of flakes disposed within a binder on the substrate, 
     wherein the stationary magnetic field is created using at least a first magnet on a first side of the substrate and a second magnet on a second side of the substrate; and 
     irradiating, using a laser and while applying the stationary magnetic field and while the substrate is moving in a first downstream direction relative to the stationary magnetic field, one or more sub-regions of the plurality of flakes so as to cure the binder and maintain a magnetic or electrical alignment of flakes within the one or more sub-regions and to form one of at least two contrasting regions of magnetically or electrically alignable flakes, 
     wherein a beam of the laser is directed at the one or more sub-regions while the one or more sub-regions are located between the first magnet and the second magnet.
19. The method of claim 16, wherein the beam of the laser is moved in a direction perpendicular to the first downstream direction.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 2, 4-6 and 11-13 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Raksha et al. (US 2006/0081151 A1).
Raksha et al. teach the following claimed limitations:
Regarding claim 2, a system comprising: 
one or more magnetic assemblies (magnetic stage 7, FIG. 3); and 
a source to cure a region of a substrate while the substrate is on a path associated with the one or more magnetic assemblies (curing source 11, sheet of paper 4 in direction of transition of printed sheets of paper, FIG. 3).
Regarding claim 4, the region of the substrate is cured while the substrate is moving on the path (in order to freeze the magnetic flakes while still in the magnetic field, a UV light source of electron beam unit 11 is mounted opposite to the alignment magnets, [0042], FIG. 3).
Regarding claim 5, a method comprising: 
moving a substrate along a path that is associated with the one or more magnetic assemblies (magnetic stage 7, sheet of paper 4 in direction of transition of printed sheets of paper, FIG. 3); and 
curing a sub-region of the substrate while the substrate is moving along the path (in order to freeze the magnetic flakes while still in the magnetic field, a UV light source of electron beam unit 11 is mounted opposite to the alignment magnets, [0042], FIG. 3).
Regarding claim 6, the one or more magnetic assemblies comprise: 
a first magnetic assembly (one of the permanent magnets 7, [0034], FIG. 3), and 
a second magnetic assembly (another of the permanent magnets 7, [0034], FIG. 3).
Regarding claim 11, moving the substrate along the path comprises: 
moving the substrate along a portion of the path, associated with a magnetic field created by the one or more magnetic assemblies, at speeds of 25 feet/minute to 400 feet/minute (speeds between 50 and 200 ft/min, [0045]).
Regarding claim 12, the one or more magnetic assemblies comprise one or more permanent magnets (permanent magnets 7, [0034]).
Regarding claim 13, orienting magnetic platelets of pigment, on the sub-region of the substrate, along magnetic lines of a field created by the one or more magnetic assemblies (magnetic platelets, [0031]).
Claim(s) 16-17 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Raksha et al. (US 2005/0106367 A1).
Raksha et al. teach the following claimed limitations:
Regarding claim 16, a method comprising: 
moving at least a portion of a substrate around a cylinder (substrate 212 around tensioner 222’, FIG. 12B); and 
curing a sub-region of the substrate while at least the portion of the substrate is moving around the cylinder (drier 224 speeds or completes the drying or curing process, [0110]).
Regarding claim 17, the cylinder includes one or more magnets (magnets 202’, 204’, 206’ and 208’), and 
wherein the one or more magnets are imbedded or engraved magnets (magnets 202’, 204’, 206’ and 208’ and imbedded in tensioner 222’, FIG. 12B).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 3 and 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Raksha et al. (US 2006/0081151 A1) in view of Smith et al. (US 4,242,400).
Raksha et al. do not teach the following claimed limitations:
Regarding claim 3, the one or more magnetic assemblies comprise: 
a first magnetic assembly on a first side of the path, and a second magnetic assembly on a second side of the path.
Regarding claim 8, the first magnetic assembly is on a first side of the path, and the second magnetic assembly is on a second side of the path.
Smith et al. teach the following claimed limitations:
Further regarding claim 3, the one or more magnetic assemblies comprise: 
a first magnetic assembly on a first side of the path (one of the two pole pieces 24, FIG. 2), and a second magnetic assembly on a second side of the path (the other of the two pole pieces 24, FIG. 2) for the purpose of directing the magnetic fields across the width of the substrate.
Further regarding claim 8, the first magnetic assembly is on a first side of the path (one of the two pole pieces 24, FIG. 2), and the second magnetic assembly is on a second side of the path (the other of the two pole pieces 24, FIG. 2) for the purpose of directing the magnetic fields across the width of the substrate.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the one or more magnetic assemblies comprise: a first magnetic assembly on a first side of the path, and a second magnetic assembly on a second side of the path; the first magnetic assembly is on a first side of the path, and the second magnetic assembly is on a second side of the path, as taught by Smith et al., into Raksha et al. for the purpose of directing the magnetic fields across the width of the substrate.
Claims 7, 9 and 14-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Raksha et al. (US 2006/0081151 A1) in view of Wisnosky et al. (US 4,329,421).
Raksha et al. teach the following claimed limitations:
Regarding claim 14, curing the sub-region of the substrate comprises: using a computer linked to a printing press that includes the path (printing press, [0042], printing press controlled by computer is well-known in the art).
Raksha et al. do not teach the following claimed limitations:
Regarding claim 7, curing the sub-region of the substrate comprises: moving a beam between the first magnetic assembly and the second magnetic assembly.
Regarding claim 9, curing the sub-region of the substrate comprises moving a beam in a direction perpendicular to a movement of the substrate.
Further regarding claim 14, curing the sub-region of the substrate comprises: controlling scanning of a beam across the sub-region of the substrate.
Regarding claim 15, curing the sub-region of the substrate comprises: 
curing the sub-region of the substrate using a laser in a manner that forms an insignia, and 
curing, after curing the sub-region of the substrate using the laser and after forming the insignia, the sub-region of the substrate using a ray of ultra-violet (UV) from a UV lamp.
Wisnosky et al. teach the following claimed limitations:
Further regarding claim 7, curing the sub-region of the substrate comprises: moving a beam (the radiant energy from a laser, preferably equipped with a movable mirror and programmed to selectively scan, column 4 lines 48-59, FIG. 2) for the purpose of selectively curing a portion of a coating.
Further regarding claim 9, curing the sub-region of the substrate comprises moving a beam in a direction perpendicular to a movement of the substrate (the radiant energy from a laser, preferably equipped with a movable mirror and programmed to selectively scan a portion of the coating surface, column 4 lines 48-59, FIG. 2, scanning over an area suggests scanning in both the substrate movement direction and perpendicular to the substrate movement direction) for the purpose of selectively curing a portion of a coating.
Further regarding claim 14, curing the sub-region of the substrate comprises: controlling scanning of a beam across the sub-region of the substrate (the radiant energy from a laser, preferably equipped with a movable mirror and programmed to selectively scan, column 4 lines 48-59, FIG. 2) for the purpose of selectively curing a portion of a coating.
Further regarding claim 15, curing the sub-region of the substrate comprises: 
curing the sub-region of the substrate using a laser in a manner that forms an insignia (the radiant energy from a laser, preferably equipped with a movable mirror and programmed to selectively scan, column 4 lines 48-59, FIG. 2) for the purpose of selectively curing a portion of a coating, and 
curing, after curing the sub-region of the substrate using the laser and after forming the insignia, the sub-region of the substrate using a ray of ultra-violet (UV) from a UV lamp (tile 1 is then conveyed from the flash irradiating means 5 to curing means which could be a bank of ultraviolet lights to complete the polymerization of the coating, column 4 line 60 to column 5 line 2, FIG. 2) for the purpose of completely curing the selected portion of the coating.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate curing the sub-region of the substrate comprises: moving a beam between the first magnetic assembly and the second magnetic assembly; curing the sub-region of the substrate comprises moving a beam in a direction perpendicular to a movement of the substrate; curing the sub-region of the substrate comprises: controlling scanning of a beam across the sub-region of the substrate; curing the sub-region of the substrate comprises: curing the sub-region of the substrate using a laser in a manner that forms an insignia; curing, after curing the sub-region of the substrate using the laser and after forming the insignia, the sub-region of the substrate using a ray of ultra-violet (UV) from a UV lamp, as taught by Wisnosky et al., into Raksha et al. for the purpose of selectively curing a portion of a coating; completely curing the selected portion of the coating.
Claim 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Raksha et al. (US 2006/0081151 A1) in view of Matsumoto et al. (US 2001/0052920 A1).
Raksha et al. do not teach the following claimed limitations:
Regarding claim 10, curing the sub-region of the substrate comprises moving an ultra-violet UV laser beam across the sub-region.
Matsumoto et al. teach the following claimed limitations:
Further regarding claim 10, curing the sub-region of the substrate comprises an ultra-violet UV laser beam (ultraviolet emitting laser unit 152, [0106], FIG. 19) for the purpose of curing using ultra-violet light.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate curing the sub-region of the substrate comprises moving an ultra-violet UV laser beam across the sub-region, as taught by Matsumoto et al., into Raksha et al. for the purpose of curing using ultra-violet light.
Claims 18-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Raksha et al. (US 2005/0106367 A1) in view of Wisnosky et al. (US 4,329,421).
Raksha et al. teach the following claimed limitations:
Regarding claim 18, a layer of ink of the sub-region (magnetic flakes of optically variable ink, [0058]).
Regarding claim 19, a layer of ink of the sub-region (magnetic flakes of optically variable ink, [0058]).
Regarding claim 21, the substrate is flexible (substrate 212 bends around tensioner 222’, FIG. 12B), and 
where the sub-region of substrate contacts a quadrant of a surface of the cylinder (substrate 212 contacts bottom left quadrant of tensioner 222’, FIG. 12B).
Raksha et al. do not teach the following claimed limitations:
Further regarding claim 18, curing the sub-region comprises: generating a beam, and scanning, with the beam, the layer of ink of the sub-region.
Further regarding claim 19, curing the sub-region comprises: scanning, with a beam, the layer of ink of the sub-region with one or more of: 
a frequency that is based on a speed of the substrate, or an amplitude that is based on graphics of an image that is being generated on the substrate.
Regarding claim 20, curing the sub-region comprises: turning a source on and off during a single sweep of a beam across the substrate.
Further regarding claim 21, curing the sub-region comprises: using a source to generate a high power ultraviolet (UV) laser that illuminates a region of the quadrant that corresponds to the sub-region.
Wisnosky et al. teach the following claimed limitations:
Further regarding claim 18, curing the sub-region comprises: generating a beam, and scanning, with the beam, the layer of ink of the sub-region (the radiant energy from a laser, preferably equipped with a movable mirror and programmed to selectively scan, column 4 lines 48-59, FIG. 2) for the purpose of selectively curing a portion of a coating.
Further regarding claim 19, curing the sub-region comprises: scanning, with a beam, the layer of ink of the sub-region with one or more of: 
a frequency that is based on a speed of the substrate, or an amplitude that is based on graphics of an image that is being generated on the substrate (the movement of the laser over the uncured coating surface could be timed such that the repositioning of the laser beam occurs during the off cycle of the laser flashes, column 4 lines 48-59, FIG. 2, timing is indicative of the frequency of scan and would have been obvious that such timing is dependent on the speed of the substate) for the purpose of selectively curing a portion of a coating.
Regarding claim 20, curing the sub-region comprises: turning a source on and off during a single sweep of a beam across the substrate (the movement of the laser over the uncured coating surface could be timed such that the repositioning of the laser beam occurs during the off cycle of the laser flashes, column 4 lines 48-59, FIG. 2, timing is indicative of the frequency of scan and would have been obvious that such timing is dependent on the speed of the substate) for the purpose of selectively curing a portion of a coating.
Further regarding claim 21, curing the sub-region comprises: using a source to generate a high power ultraviolet (UV) laser that illuminates a region of the quadrant that corresponds to the sub-region (flash irradiator 5, an ultraviolet light source, column 4 lines 1-22, radiant energy from a laser, column 4 lines 48-59) for the purpose of using ultraviolet light for curing.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate curing the sub-region comprises: generating a beam, and scanning, with the beam, the layer of ink of the sub-region; curing the sub-region comprises: scanning, with a beam, the layer of ink of the sub-region with one or more of: a frequency that is based on a speed of the substrate, or an amplitude that is based on graphics of an image that is being generated on the substrate; curing the sub-region comprises: turning a source on and off during a single sweep of a beam across the substrate; curing the sub-region comprises: using a source to generate a high power ultraviolet (UV) laser that illuminates a region of the quadrant that corresponds to the sub-region, as taught by Wisnosky et al., into Raksha et al. for the purpose of selectively curing a portion of a coating; using ultraviolet light for curing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798. The examiner can normally be reached MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




1 September 2022
/KENDRICK X LIU/Examiner, Art Unit 2853 

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853